UNITED STATES DEPARTMENT OF EDUCATION
OFFICE FOR CIVIL RIGHTS
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Know Your Rights: Students with Disabilities in Charter Schools
This document is designed to help parents, students, and the charter school community better
understand the rights of students with disabilities under Federal disability-related laws.
Section 504 of the Rehabilitation Act of 1973 (Section 504), which the Office for Civil Rights
enforces, prohibits disability-based discrimination.
The Individuals with Disabilities Education Act (IDEA), administered by the Office of Special
Education and Rehabilitative Services, provides Federal funds to States, and through them, local
educational agencies, to assist in providing special education and related services to children with
disabilities.

Section 504
•

Charter school students with disabilities (and those seeking to attend) have the same Section 504
rights as other public school students with disabilities. Among other things, these rights include:
 a free appropriate public education (FAPE), which under Section 504 is regular or special
education and related aids and services designed to meet the individual educational needs of
a student with a disability as adequately as the needs of nondisabled students are met;
 equal treatment and nondiscrimination in nonacademic and extracurricular activities such as
counseling services and sports; and
 accessibility (such as entrance ramps for people who use wheelchairs).

•

Section 504 requires charter schools to conduct any recruitment activities and provide the
opportunity to apply to a charter school on an equal basis.

•

Section 504 FAPE requirements for placements are separate from requirements related to
admission procedures. Section 504 provides that a charter school’s admission criteria may not
exclude or discriminate against individuals on the basis of disability, and that a school may not
discriminate in its admissions process.
 During the admissions process, a charter school generally may not ask a prospective student
if he or she has a disability. Limited exceptions include that, if a school is chartered to serve
students with a specific disability, the school may ask prospective students if they have that
disability.
 When a student with a disability is admitted to and enrolls in a charter school, the student is
entitled to FAPE under Section 504. After enrollment, a charter school may ask if a student
has a disability, which includes, e.g., whether a student has an individualized education
program (IEP) or Section 504 plan.

•

A charter school may not counsel out, i.e., try to convince a student (or parents) that the student
should not attend (or continue to attend) the school because the student has a disability.

Page 1 of 2

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE FOR CIVIL RIGHTS
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

IDEA
•

The primary purpose of the IDEA Part B program is for States and school districts to make
FAPE available to eligible children with disabilities and to ensure that IDEA’s rights and
protections are afforded to eligible children and their parents.

•

Students with disabilities attending charter schools and their parents retain all rights and
protections under Part B of IDEA that they would have if attending other public schools.

•

Under IDEA, all students with disabilities, including charter school students with disabilities,
must receive FAPE through the provision of special education and related services in
conformity with a properly-developed IEP.

•

A charter school may not unilaterally limit the services it will provide a particular student with a
disability. The responsible charter school LEA, or the LEA that includes the charter school,
must provide a program of FAPE for the student in the least restrictive environment (LRE) in
which the student’s IEP can be implemented.

•

States must ensure that charter school LEAs and LEAs that include charter schools meet all their
responsibilities under Part B of IDEA, including the LRE requirements. In this context, the
LRE provisions require that, to the maximum extent appropriate to their needs, students with
disabilities attending public charter schools be educated with nondisabled students.

Resources
The U.S. Department of Education has issued the following documents that address these rights in
more detail.
•

Joint OCR-OSERS Dear Colleague Letter, Dec. 28, 2016,
http://www.ed.gov/ocr/letters/colleague-201612-504-charter-school.pdf;

•

Frequently Asked Questions about the Rights of Students with Disabilities in Public Charter
Schools under Section 504 of the Rehabilitation Act of 1973, Dec. 28, 2016,
http://www.ed.gov/ocr/docs/dcl-faq-201612-504-charter-school.pdf;

•

Frequently Asked Questions about the Rights of Students with Disabilities in Public Charter
Schools under the Individuals with Disabilities Education Act, Dec. 28, 2016,
http://www.ed.gov/policy/speced/guid/idea/memosdcltrs/faq-idea-charter-school.pdf.

If you want to learn more about your rights, or if you believe that your school is violating Federal
law, you may contact the U.S. Department of Education, Office for Civil Rights, at (800) 421-3481,
(800) 877-8339 (TDD), or ocr@ed.gov. You may also file a complaint online at
www.ed.gov/ocr/complaintintro.html. If you have questions regarding IDEA, please send them to
the Office of Special Education and Rehabilitative Services by email at ideacharterschools@ed.gov
or by phone at 202-245-7468, (800)-877-8339 (TDD).
*Formatting changes made on January 13, 2017

Page 2 of 2

